      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 1 of 42 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 RICHARD CLARK and CLAIRMONT
 MORRISON, individually and on behalf of
 others similarly situated,                                  Civil Action No. 3:21-cv-242

                    Plaintiffs,

        v.

 DONALD DUNCAN, VICE CHAIRPERSON
 AND ACTING SECRETARY OF THE
 GUIDIVILLE BAND OF POMO INDIANS OF
 THE GUIDIVILLE RANCHERIA, in his official
 and individual capacities; BRENDA JOYCE
 ESTVANDER, TREASURER OF THE
 GUIDIVILLE BAND OF POMO INDIANS OF
 THE GUIDIVILLE RANCHERIA, in her official
 and individual capacities; MICHAEL DERRY, in
 his individual capacity only; RYAN STOCK, in his
 individual capacity only; TAN OAK FINANCIAL;
 CLEARKLAKE HOLDINGS; and JOHN DOES
 NOS. 1-20,

                    Defendants.




                                  CLASS ACTION COMPLAINT

       COMES NOW Plaintiffs, Richard Clark and Clairmont Morrison, on behalf of themselves

and all individuals similarly situated (“Plaintiffs”), by counsel, and for their Class Action

Complaint against Defendants, allege as follows:

                                   GENERAL ALLEGATIONS

       1.      This is a case about the making and collection of unlawful loans by several “Tribal

Lending Businesses” formed by the “Guidiville Band of Pomo Indians of the Guidiville Rancheria

(the “Guidiville Tribe” or the “Tribe”), a federally recognized Native American tribe. These loans



                                                1
      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 2 of 42 PageID# 2




carry triple-digit interest rates, often in excess of 700%, and are illegal in many states such as

Virginia where Plaintiffs reside.

       2.      Predatory lenders target vulnerable borrowers and, left unregulated, can devastate

borrowers and their communities. Consumers often renew the loans or take out new loans when

they are unable to pay their original loans, creating a cycle of mounting debt.

       3.      “From times immemorial,” state governments have sought to “protect desperately

poor people from the consequences of their own desperation” through usury laws. Otoe-Missouria

Tribe of Indians v. N.Y. State Dep’t of Fin. Servs., 974 F. Supp. 2d 353, 356 (S.D.N.Y. 2013).

Commonly, these state laws will cap the amount of interest a lender is allowed to pay, such as the

12% interest rate cap established by Virginia’s legislature. These laws not only protect vulnerable

borrowers, but they also promote the “common good” as usury “weakens the social and economic

foundations of a country.” Pope Francis, Address to National Anti-Usury Council (Feb. 3, 2018).

       4.      Although the Guidiville Tribe may be motivated by its intention of advancing its

own community, its effort to advance the Tribe and its members exploits desperately poor people

in other communities who, in their moment of despair, agree to take a small dollar loan with triple-

digit interest rates. The excessive interest rates used by the Tribal Lending Businesses is far in

excess of the interest rates permitted in the states where they make and collect on the loans. By

entering into states such as Virginia to make loans to consumers and collect from their bank

accounts, the Tribal Lending Businesses violated applicable state and federal law because it is well

settled that “[a]bsent a federal law to the contrary, Indians going beyond reservation boundaries

have generally been held subject to non-discriminatory state law otherwise applicable to all

citizens of the State.” Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148–49 (1973).




                                                 2
        Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 3 of 42 PageID# 3




        5.     This lawsuit challenges Defendants’ and others’ ongoing collection of unlawful

debts in Virginia through its usurious lending enterprise. Based on Defendants’ conduct, Plaintiffs

allege violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.

§§ 1961-1968. Defendants and others collected millions of dollars in unlawful debts and conspired

with each other and others to repeatedly violate state lending laws resulting in the collection of

unlawful debts from Plaintiffs and the class members. Defendants’ acts described herein are

unlawful as set forth in 18 U.S.C. § 1962(c)-(d).

        6.     Plaintiffs also seeks declaratory relief that borrowers are not obligated to pay any

outstanind principal or interest on these illegal loans. This claim is filed against Defendants Donald

Duncan and Brenda Joyce Estvander in their official capacities and against Tan Oak Financial and

Clearlake Holdings.

        7.     Plaintiffs also seek to hold all Defendants liable in their individual capacities for

monetary damages for violations of the Virginia Consumer Finance Act, Virginia’s usury laws,

for common law conspiracy to violate Virginia’s usury laws, and for unjust enrichment.

                                 JURISDICTION AND VENUE

        8.     The Court has original jurisdiction over Plaintiffs’ RICO claims, 18 U.S.C. § 1965;

28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiffs’ state law claims, 28 U.S.C. §

1367.

        9.     Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events giving rise to the claims occurred in this District. Venue is also proper in this Court

pursuant to 18 U.S.C. § 1965(a) because a civil action may be brought in a district court for “any

district” where a person “resides, is found, has an agent, or transacts his affairs.” 18 U.S.C. §

1965(a). Defendants have transacted their affairs in this District.



                                                  3
      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 4 of 42 PageID# 4




                                            PARTIES

       10.     Plaintiff Richard Clark is a natural person residing in Richmond, Virginia.

       11.     Plaintiff Clairmont Morrison is a natural person residing in Leesburg, Virginia.

       12.     Upon information and belief, Defendant Donald Duncan is the Vice Chairperson

and Acting Secretary of the Guidiville Band of Pomo Indians of the Guidiville Rancheria. He has

been the Vice Chairperson for over 20 years. He is registered as a Secretary of Tan Oak Financial

and Clearlake Holdings in Nevada business records.

       13.     Upon information and belief, Defendant Brenda Joyce Estvander is the Treasurer

of the Guidiville Band of Pomo Indians of the Guidiville Rancheria. She also serves as the

Treasurer for all of the Guidiville Tribe’s economic development entities that are arms of the

Guidiville Tribe. She is registered as a Secretary of Tan Oak Financial and Clearlake Holdings in

Nevada business records.

       14.     Defendant Michael Derry holds positions with various tribal entities formed under

tribal law. He is the CEO of Black Oak Development, a company wholly owned by the Tribe.

Upon information and belief, he is not a tribal employee, meaning that he is not employed by the

government of any tribe. Instead, he holds positions with businesses that are owned by tribes. Upon

information and belief, he holds positions with several of the tribal lending businesses owned by

the Guidiville Tribe, including the Tribal Lending Enterprise.

       15.     Ryan Stock holds himself out as the Chief Executive Officer of Tan Oak Financial

and the Director of Lending for Guidiville Indian Rancheria. He was previously the Chief

Executive Officer of Clearklake Holdings, and Nevada business records reflect that he is the

President of Clearlake Holdings. Upon information and belief, Ryan Stock is not a tribal employee,

meaning that he is not an employee of the Guidiville Tribe. Instead, he holds positions with



                                                4
       Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 5 of 42 PageID# 5




businesses that are owned by the Guidiville Tribe.

        16.     Tan Oak Financial is registered in Nevada as a District of Columbia corporation.

Tan Oak Financial does business under the name “Tan Oak Lending,” and holds itself out as an

arm of the Guidiville Tribe and established under Tribal law. Plaintiffs were unable to locate

registration information for Tan Oak Financial in the District of Columbia business entity records.

        17.     Clearklake Holdings is registered in Nevada as a California corporation. Clearlake

Holdings does business under the name Blue Horizon Loans and holds itself out as “wholly owned

and operated” by the Guidiville Tribe and formed under Tribal law. Plaintiffs were unable to locate

registration information for Clearlake Holdings in the California business entity records.

        18.     Defendant John Doe Nos. 1-20 are unidentified parties who participated in the

enterprise with the Defendants, including but not limited to entities who aided, abetted, and

facilitated the conspiracy to collect the unlawful amounts from consumers.

                                           BACKGROUND

        A. State licensing and usury laws protect consumers from Defendants’ conduct.

        19.     Plaintiffs received usurious loans from internet lending companies owned by the

Guidiville Tribe.

        20.     The usurious loans violated relevant state laws in two fundamental respects: (1) the

loans were made without a license required by applicable state law; and (2) the loans included

interest rates in excess of state interest rate caps.

        21.     For example, Plaintiff Richard Clark received a loan with a triple digit interest rates

of 703.97%. This violated both Virginia’s licensing and usury laws, which prohibit a person from

charging an annual percentage rate exceeding 12% without first obtaining a consumer finance

license from the Commonwealth. Va. Code §§ 6.2-1501(A), 6.2-303(A)



                                                    5
      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 6 of 42 PageID# 6




       22.     Similarly, Plaintiff Clairmont Morrison received a loan with an interest rate of

470.79%.

       23.     The making and collecting on each of Plaintiffs’ loans was a misdemeanor. See Va.

Code Ann. § 6.2-1540.

       24.     Because the loans were made in violation of the applicable licensing requirements,

Plaintiffs’ loans are void, and Plaintiffs were never obligated to pay any amount on the invalid

loans. See Va. Code § 6.2-1541(any loan made in violation of Virginia’s usury and licensing laws

“shall be void” and “any principal or interest paid on the loan shall be recoverable by the person

by or for whom payment was made”).

       25.     Further, Virginia law provides Plaintiffs with a private right of action to recover all

principal, interest, and any other charges from the loan and a penalty of twice the amount of any

unauthorized or excessive charge received. Va. Code § 6.2-1542.

       26.     Virginia’s lending and usury protections are a part of a clearly delineated public

policy against usurious loans and predatory lending. See, e.g., Va. Code § 6.2-306(A).

       27.     It is unsurprising that Virginia has enacted such laws because “[u]sury legislation

to cap interest rates on loans predates the founding of our country.” Payday Today, Inc. v.

Defreeuw, 903 N.E.2d 1057, 1060 (Ind. Ct. App. 2009) (citing Christopher Peterson, Usury Law,

Payday Loans, and Statutory Sleight of Hand: Salience Distortion in American Credit Pricing

Limits, 92 Minn. L. Rev. 1110, 1116 n.13 (2008)).

       28.     Unfortunately, despite the multitude of state and federal protections to prevent

usurious lending, predatory financial services “are heavily marketed to financially vulnerable




                                                 6
       Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 7 of 42 PageID# 7




consumers” as a means of obtaining quick cash for emergencies. 1 The collection of unlawful and

usurious debt continues to be a major problem, in part because the profits to be realized by small,

high interest loans are so high that illegal lenders are willing to take the significant risk of litigation

and liability for their violations of state and federal law.

        B. The tribal lending model was developed to evade state and federal consumer
           protections.

        29.     In recent years, predatory lenders developed various schemes in an attempt to evade

applicable state and federal protections.

        30.     In one scheme—the so-called “rent-a-bank” strategy—payday lenders convinced

banks headquartered in states with high (or nonexistent) usury limits to form a lending venture in

order to capitalize on the fact that the bank was obligated to comply only with the usury law of its

home state, even for loans made elsewhere.

        31.      Federal banking regulators shut down these rent-a-bank schemes. Michael A.

Stegman, Payday Lending, 21 Journal of Economic Perspectives 169, 178-79 (2007) (describing

rent-a-bank scheme and regulatory reaction).

        32.     In response to the shut-down of the rent-a-bank scheme, several predatory lenders

turned to a tribal lending model to facilitate their illegal lending businesses. Using this model, the

predatory lender—which does most of its lending over the internet—affiliates with a Native

American tribe to insulate itself from federal and state law by purporting to piggy-back on the

tribe’s sovereign legal status and its general immunity from suit under federal and state laws.


1  See CFPB Finalizes Rule to Stop Payday Debt Traps, CFPB (Oct. 5, 2017),
https://www.consumerfinance.gov/about-us/newsroom/cfpb-finalizes-rule-stop-payday-debt-
traps/. Predatory financial services, including high-cost installment loans and payday debt traps,
often involve “high-cost, small dollar loans to low income, low-credit borrowers” and “a
repayment system that involves the lender withdrawing funds directly from the borrower’s bank
account.” Payday, Vehicle Title, and Certain High-Cost Installment Loans, 131 Harv. L. Rev.
1852, 1852 (2018).
                                                    7
      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 8 of 42 PageID# 8




       33.     In order to protect the non-tribal participants, the tribe will take certain precautions

to protect the identity of the non-tribal participants and to make the business seem as if it is solely

managed by and beneficial to the tribe.

       34.     Common measures include creating a web of entities and tribal lenders, adopting

tribal codes and regulations, and sometimes creating a tribal dispute resolution procedure.

       35.     A central feature of the tribal business model is found in the consumer loan

agreements consumers are required to execute as a condition of receiving the usurious loans. These

loan agreements include a waiver of all state and federal rights and dispute resolution provisions.

The non-tribal participants in the scheme will claim that they have no liability for their violations

of state and federal laws because the loan agreements waive the application of all state and federal

laws. They also often claim that they are beyond the reach of state and federal courts because of

the forum selection and/or dispute resolution provision in the agreement.

       36.     These provisions are obviously meant to protect the non-tribal participants from

liability because the tribe itself is protected by its sovereign immunity.

       37.     The strict enforcement of such agreements would often lead to absurd results,

including the waiver of all state and federal rights and the inability of consumers to pursue any

redress for the predatory lender’s illegal conduct.

       38.     Claims that the lending agreements waive the application of state and federal rights

have been denied by courts across the country. 2




2
 See, e.g., Gibbs v. Stinson, No. 3:18CV676, 2019 WL 4752792, at *14-18 (E.D. Va. Sept. 30,
2019); see also Gingras v. Think Finance, 922 F.3d. 112 (2d Cir. 2019); Brice v. 7HBF No. 2, Ltd.,
No. 19-CV-01481-WHO, 2019 WL 5684529 (N.D. Cal. Nov. 1, 2019); Brice v. Plain Green, 372
F. Supp. 3d 955 (N.D. Cal. 2019); Dillon v. BMO Harris Bank, N.A., 856 F.3d 330, 336 (4th Cir.
2017); Hayes v. Delbert Services Corp., 811 F.3d 666, 675 (4th Cir. 2016).
                                                   8
      Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 9 of 42 PageID# 9




        39.     Like the rent-a-bank scheme, this tribal lending model is highly problematic for a

number of reasons. For example, the loans are aggressively marketed, created, and collected in the

state where the consumer resides and thus are subject to the consumer’s state licensing and usury

laws. And, it is settled law that “[a]bsent a federal law to the contrary, Indians going beyond

reservation boundaries have generally been held subject to non-discriminatory state law otherwise

applicable to all citizens of the State.” Mescalero Apache Tribe v. Jones, 411 U.S. 145, 148 (1973).

        40.     In recent years, these tribal lending schemes have come under increasing scrutiny

from courts and regulators. Two prominent perpetrators were recently convicted and sentenced to

prison for their roles.3

        C. The enterprise was established to evade usury and licensing laws.

        41.     The Guidiville Tribe is a Native American tribal government that was federally

recognized by a court decision in 1991. See Scotts Valley Band of Pomo Indians of the Sugar Bowl

Rancheria et al. v. U.S.A., Civil No.C-86-3660-VRW (N.D. Cal. 1991).

        42.     Since the 1991 decision, the Guidiville Tribe has acquired land east of Ukiah,

California.

        43.     In 2010, the Tribe’s lawyer proposed that it pursue a payday lending business and

introduced the Guidiville Tribe to “the godfather” of online payday lending, Charles Hallinan. 4



3 See The United States Attorney’s Office, Southern District of New York, Scott Tucker Sentenced
To More Than 16 Years In Prison For Running $3.5 Billion Unlawful Internet Payday Lending
Enterprise (Jan. 8, 2018), https://www.justice.gov/usao-sdny/pr/scott-tucker-sentenced-more-16-
years-prison-running-35-billion-unlawful-internet-payday; The United States Attorney’s Office,
Eastern District of Pennsylvania, Two Men Found Guilty of Racketeering Conspiracy in Payday
Lending Case, (Nov. 27, 2017), https://www.justice.gov/usao-edpa/pr/two-men-found-guilty-
racketeering-conspiracy-payday-lending-case.
4The facts in this Complaint are largely based off of transcripts from the criminal trial of Charles
Hallinan and Wheeler K. Neff. United States v. Hallinan, No. 2:16-cr-00130-ER (E.D. Pa.).


                                                 9
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 10 of 42 PageID# 10




       44.     Hallinan, who is currently serving a 14 year sentence in federal prison for his tribal

lending businesses (including with the Guidiville Tribe),5 was interested in creating the appearance

that an existing payday lending operation had been purchased by a Native American tribe.

       45.     The Guidiville Tribe’s Tribal Council was interested in pursuing a payday lending

enterprise with Hallinan, and thus, in and around 2010, the Tribal Council adopted resolutions

and/or ordinances to facilitate the payday lending business with Hallinan, including adopting a

regulatory code and establishing a business, “Tribal Lending Enterprise,” to the be the licensee for

Hallinan’s payday lending business.

       46.     In January 2011, the Tribal Council’s Chairperson, Merlene Sanchez and Hallinan

signed a binding letter of intent “to establish and operate a short-term consumer loan program for

borrowers located throughout the United States.”

       47.     The letter of intent stated, “The consumer loans to be made in connection with the

program are sometimes referred to as payday loans which involve short-term, high-interest rate

loans made to U.S. consumers who do not have access to traditional forms of credit. These

consumer loans are designed to provide consumers who have been denied credit from mainstream

lenders with immediate emergency cash to cover unexpected short-term financial emergencies

such as home and car repairs, as well as medical bills not covered by health insurance.”

       48.     It was understood that the Guidiville Tribe would establish a lending company

under tribal law that would benefit from sovereign immunity.

       49.     It was also understood that Hallinan would provide the capital for the loans and that

he would control the “management company” that would “develop the lending standards, process



5Press Release, Dep’t of Jus. U.S. Atty’s Off. E.D. of Pa., Reputed Godfather of Payday Lending
Sentenced to 168 months in Federal Prison (July 6, 2018), https://www.justice.gov/usao-
edpa/pr/reputed-godfather-payday-lending-sentenced-168-months-federal-prison.
                                                10
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 11 of 42 PageID# 11




the loan applications, issue the loan proceeds, create the website for Internet advertising, and

collect the consumer loans . . . .”

        50.     The ordinance that was originally adopted by the Tribal Council included an annual

interest rate cape of 36%. In February 2011, Hallinan’s attorney, Wheeler K. Neff, 6 contacted

Michael Derry, and expressed that the 36% interest rate cap would be a “deal killer” and would

require Hallinan to “immediately move on to another tribe.”

        51.     Derry informed the Tribal Council of Hallinan’s requirement with respect to the

interest rate cap, and the Tribal Council subsequently amended their law and eliminated the 36%

interest rate cap.

        52.     Subsequently, the Tribe’s Tribal Lending Enterprise entered into a series of

agreements with Hallinan’s companies to make it appear as if the Tribe had purchased Hallinan’s

loan portfolio from his existing business. However, in reality, the Tribe paid nothing and received

nothing.

        53.     Derry signed the sham agreements purporting to sell the loan portfolio to the Tribe’s

business, Tribal Lending Enterprise, for $10,000.

        54.     The Tribal Lending Enterprise and Hallinan’s companies also executed a series of

agreements to facilitate the online lending business. Derry signed on behalf of the Tribal Lending

Enterprise. These agreements provided that Hallinan’s company would provide the money to fund

the loans, Hallinan’s company would have the option to buy back all of the consumer loans, and

that Hallinan’s companies would perform the day to day operations, including making, servicing,

and collecting on the loans.




66
  Neff was sentenced to eight years in prison for his part in the illegal online lending businesses
run by Hallinan. See supra Press Release at note 5.
                                                 11
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 12 of 42 PageID# 12




       55.     Under these agreements, the Guidiville Tribe received only 1% of the profits while

Hallinan and his companies received exorbitant profits.

       56.     In order to create the appearance that the tribal lending business took place on the

reservation, Hallinan sent Derry a server that was to remain plugged in on the Tribe’s land.

Hallinan told Derry that the server’s location on the Tribe’s land was a “core component” of having

a tribal lending business. Derry plugged the server in and placed it in a shed on the Tribe’s land.

       57.     Derry requested access to the contents of the server, but he was never permitted by

Hallinan to access the “proprietary” information kept on it. However, in reality, the server did not

contain any information about payday loans or borrowers and was not used in making the loans at

all. It was merely another detail to further the illusion that the Tribe, and not Hallinan, was

responsible for the illegal payday lending business.

D.     The Guidiville Tribe expanded the payday lending enterprise.

       58.     After the establishment of the tribal lending business with Hallinan, the Guidiville

Tribe expanded their business with other investors that entered into similar agreements with the

tribal businesses.

       59.     For example, Hallinan introduced Derry to Adrian Rubin7 in or around September

2011. On behalf of the Tribe’s business, Derry executed a sham loan portfolio purchase agreement

that created the appearance that the Tribe’s business had purchased Rubin’s loan portfolio. Again,

the Tribe paid nothing and received nothing.


7 Rubin “was sentenced to 37 months’ imprisonment and three years’ supervised release, ordered
to pay a $100,000 fine and $400 special assessment, and ordered to forfeit $9,621,800 in proceeds.”
See Press Release, Dep’t of Jus. U.S. Atty’s Off. E.D. of Pa., Co-Conspirator of Reputed
“Godfather of Payday Lending” Sentenced to Prison and Ordered to Forfeit $9,621,800 (August
7,     2018),    https://www.justice.gov/usao-edpa/pr/co-conspirator-reputed-godfather-payday-
lending-sentenced-prison-and-ordered-forfeit. “Rubin admitted that he conspired with Hallinan
and Neff to hide his payday lending behind a California-based Indian tribe for the purpose of
circumventing state usury laws.” Id.
                                                12
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 13 of 42 PageID# 13




       60.     The Tribe’s businesses entered into many other arrangements with other investors.

       61.     In exchange for allowing the lending business to operate under its name, the Tribe

would receive around 1-2% of the profits.

       62.     Neither the Tribe nor any of its businesses performed any of the day to day business

of the payday lending business, instead “servicing companies” that were controlled by the

investors would provide the money to fund the loans and would perform the day to day operations,

including making, servicing, and collecting on the loans.

       63.     In other words, in order to protect non-tribal outsiders that are realizing the vast

majority of the profits from the illegal lending enterprise, the Tribe adopted various ordinances

and laws to be used by the illegal lending enterprise to support the tribal lenders’ misleading claims

of sovereign immunity.

       64.     Additionally, Defendants, the Tribe, and others, used creative contracting to allow

for the vast majority of the revenues of the lending business to be realized by third parties not yet

known to Plaintiffs, while Tribal businesses can technically claim that all of the revenues are

benefitting the tribe. Upon information and belief, these contracts are written with the intent of

deceiving regulators and courts regarding the true nature of the business.

       65.     Upon information and belief, a large portion of the profits are paid to these non-

tribal outsiders. For example, similar tribal lending enterprises have used a “service fee” to transfer

the vast majority of the profits to non-tribal outsiders. By structuring the business in this manner,

the tribe would be able to claim that all of the net revenues of the business were benefitting the

tribe, even though the tribe was really receiving much less than the full portion of the profits.

       66.     Derry has testified that the Tribe’s businesses have entered into several of these

contracts where the Tribe was only receiving 1-2%.



                                                  13
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 14 of 42 PageID# 14




        67.    Defendants, the Tribe, and their conspirators understand that their business if

legally problematic and that they may not violate other states usury laws without consequence.

        68.    In fact, in 2012, Hallinan and others were becoming increasingly concerned that

regulators were uncovering the use of the tribal lending model as a means to evade consumer

protection laws.

        69.    Accordingly, Hallinan and Derry revised the servicing agreement between the

Tribal Lending Enterprise and Hallinan’s businesses to falsely represent that the Tribe was

receiving approximately half of the profits, even though the Tribe was still only receiving 1-2% of

the profits.

        70.    When Hallinan and Derry were discussing the revisions, Derry proposed an edit

that would falsely reflect the Tribe was making almost all the profits. However, Neff responded

that he thought that such an arrangement would be counterproductive because it would seem

unbelievable on its face.

        71.    Upon information and belief, the Tribe has entered into similar servicing

agreements with other investors that falsely represents the profits to the Tribe.

        72.    In addition to Tribal Lending Enterprise, the Tribal Council has also established

Clearlake Holdings and Tribal Venture Management Group to facilitate the illegal lending

enterprise.

        73.    Upon information and belief, these business and other lending businesses formed

by the Tribe are operated and managed primarily by non-tribal participants in the illegal lending

enterprise—although Tribal Council retains authority to cease the operations of each business.

        74.    Upon information and belief, Tribal Lending Enterprise has made and collected on

usurious loans under various names, including National-Paydayloan.com.



                                                 14
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 15 of 42 PageID# 15




       75.     Upon information and belief, Clearlake Holdings makes and collect on usurious

loans under various names, including Blue Horizon Lending, Tan Oak Lending, and

MultiLoanSource.net.

       76.     Upon information and belief, Tribal Venture Management Group has made and

collected on usurious loans under various names, including e-cash-advance.com.

       77.     Other businesses formed by the Tribe have made and collected on usurious loans

under various other names, including Affordable Loan Services, American Credit Line, Arrow

Credit Line, Best Choice 123, E-Cash Advance, Gallery Cash Now, Money King Loans, Money

Loans Quick, Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The Loansmith,

United Credit Line, and Path Lending.

       78.     Upon information and belief, a significant portion of the lending operations done

under these names are operated by third parties that are not located on tribal lands. Thus, it is non-

tribal outsiders that handle and control the underwriting, risk assessment, compliance, customer

complaints, accounting, lead generation, collections, and website management for the business.

       79.     Upon information and belief, the establishment of Tribal Lending Enterprise,

Clearlake Holdings, Tribal Venture Management Group, and other similar businesses established

by the Tribe was prompted in part by the government crackdown on illegal lending businesses in

2008-2011 and by the increase of tribal lending businesses in 2012.

       80.     Upon information and belief, Defendants, the Tribe, the Tribal Council, and others

not yet known to Plaintiffs have joined one or more association in fact enterprises with individuals

outside of the tribe and non-tribal investors to collect on usurious loans throughout the country.




                                                 15
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 16 of 42 PageID# 16




        81.     Defendants, the Tribe, the Tribal Council, and others agreed to establish the illegal

lending businesses in order to make and collect on illegal loans in violation of state usury and

licensing requirements.

        82.     Upon information and belief, the Tribal businesses create so many different

electronic storefronts to facilitate the illegal lending enterprises and the distribution of the profits

from the illegal loans to the various nontribal outsiders who are involved.

        83.     As alleged, a large portion of the profits made under these names did not go to the

Tribe or the Tribal businesses but, instead, went to nontribal outsiders such as Hallinan who paid

for the affiliation with the Tribe to protect themselves from liability of their violations of state and

federal laws.

        84.     Upon information and belief, Defendants, the Tribe, Tribal Council, and others

agreed that the Tribal businesses would use money provided by nontribal participants in the

enterprise to make consumer loans using excessive interest rates far in excess of the amount

required by state law.

        85.     As alleged, nontribal participants exerted significant control over the lending

business.

        86.     Upon information and belief, Defendants Donald Duncan and Brenda Joyce

Estvander were instrumental in furthering the illegal lending business and agreed to the collection

of unlawful debt.

        87.     Upon information and belief, as members of the Tribal Council, Defendants Donald

Duncan and Brenda Joyce Estvander have been apprised of the various electronic storefronts of

the Tribal businesses.




                                                  16
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 17 of 42 PageID# 17




        88.     Additionally, upon information and belief, Defendants Donald Duncan and Brenda

Joyce Estvander have engaged in the collection of unlawful debt through their roles as board

members of one or more of the Tribal businesses engaged in the illegal lending enterprise,

including as Secretaries for ClearLake Holdings and Tan Oak Financial.

        89.     As members of the Tribal Council, Defendants Donald Duncan and Brenda Joyce

Estvander have the authority to direct the affairs and control the Tribal businesses even if non-

tribal third parties are permitted to exert significant control over the lending business.

        90.     Upon information and belief, the Tribal businesses continue to make and collect on

illegal loans in part because Defendants Donald Duncan, Brenda Joyce Estvander, and the other

members of the Tribal Council allow the illegal conduct to continue.

        91.     Additionally, upon information and belief, Defendant Ryan Stock was instrumental

in furthering the illegal lending enterprise and various operating names.

        92.     Ryan Stock also agreed to the collection of unlawful debt by ClearLake Holdings

and Tan Oak Financial.

        93.     Upon information and belief, as the Chief Executive Officer of Tan Oak Financial

and the Director of Lending for the Guidiville Indian Rancheria, Defendant Ryan Stock has

engaged in the collection of unlawful debt, including through approving the creation of

subsidiaries to engage in the making and collecting of unlawful debt, registering Tan Oak Financial

and Clearlake Holdings as business entities in Nevada, and establishing an office in Nevada to

facilitate the illegal lending enterprise.

        94.     As the Chief Executive Officer of Tan Oak Financial and the Director of Lending

for the Guidiville Indian Rancheria, Defendant Ryan Stock has directed the affairs and controlled

Tan Oak Financial and Clearlake Holdings.



                                                  17
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 18 of 42 PageID# 18




       95.     Additionally, as alleged, Defendant Michael Derry was instrumental in establishing

and furthering the illegal lending business and agreed to the collection of unlawful debt.

       96.     In his capacity for Tribal Lending Enterprise and as the CEO at Black Oak

Development, Michal Derry has engaged in the collection of unlawful debt.

       97.     Without Defendants’ participation in the enterprise, Plaintiffs’ loans never would

have been made and collected on.

       98.     The tribal lending businesses often include a disclaimer such as the following:

               Tan Oak Lending is a licensed tribal lending corporation, wholly owned by
               the Guidiville Indian Rancheria, a sovereign nation located within the
               United States Of America and operating within the Tribe’s land.

       99.     However, upon information and belief, the lenders, such as Tan Oak Financial, are

not operating solely on the Tribe’s reservation. Further, the disclaimer gives the appearance that

the lender is “wholly owned” by the Tribe. While this may be technically true, it is nontribal

outsiders—not the Tribe—that handles and controls the underwriting, risk assessment,

compliance, accounting, lead generation, collections, and website management for the business.

The non-tribal outsiders also carry the risk associated with the loans and receive the vast majority

of the profits—just as Hallinan did.

       100.    Thus, these statements were designed to mislead consumers that they are borrowing

from a lender that is wholly owned and operated by a sovereign nation and deter consumers from

seeking claims for the abusive lending and collection practices used by the company.

       101.    Similar misleading statements were also made in the lending agreements between

the Tribal Lending Businesses and the consumers.

       102.    For example, Plaintiff Clairmont Morrison’s lending agreement with Clearlake

Holdings waives the application of all law other than Tribal law.



                                                18
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 19 of 42 PageID# 19




       103.    Additionally, his lending agreement limits the resolution of any claims through an

administrative appeal to the Tribal Regulatory Authority request that may only be appealed to a

“Tribal Court.”

       104.    Upon information and belief, the Guidiville Tribe established the Tribal Regulatory

Authority to facilitate the illegal lending business.

       105.    Additionally, upon information and belief, no Tribal Court exists to consider the

Tribal Regulatory Authority decisions.

       106.    Upon information and belief, the waiver of all federal and state laws and the sham

dispute resolution system was included in the lending agreements to facilitate the illegal lending

business.

       107.    Each of Defendants, the Tribal Council, and the Tribe understand that the illegal

lending business engages in usurious lending in violation of state and federal law and engages in

multiple abusive practices.

       108.    Additionally, each of Defendants is aware that numerous consumers have

complained regarding abusive lending practices used by the lending business. For example, the

Washington State Department of Financial Institutions has issued alerts about unlicensed lending

conducted by Tribal Lending Enterprise, Clearlake Holdings, Affordable Loan Services, and

Tribal Venture Management Group.8




8See Tribal Lending Enterprises dba National-Paydayloan.com - Tribal Payday Lender, (Oct. 22,
2014), https://dfi.wa.gov/consumer/alerts/tribal-lending-enterprises-dba-national-
paydayloancom-tribal-payday-lender; MultiLoanSource.net Not Licensed In Washington, (Nov.
18, 2015), https://dfi.wa.gov/consumer/alerts/multiloansourcenet-not-licensed-washington;
Affordable Loan Services Not Licensed In Washington, (Aug. 15, 2014),
https://dfi.wa.gov/consumer/alerts/affordable-loan-services-not-licensed-washington; Tribal
Venture Management Group Not Licensed In Washington, (Mar. 15, 2013),
https://dfi.wa.gov/consumer/alerts/tribal-venture-management-group-not-licensed-washington.
                                                  19
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 20 of 42 PageID# 20




       D.       Defendants and others collected unlawful interest from consumers.

       109.     Defendants, together with others not yet known to Plaintiffs, marketed, initiated,

and collected usurious loans throughout the country, including in Virginia.

       110.     Defendants knew the loans were illegal under Virginia’s usury and licensing laws,

but they pursued the scheme anyway.

       111.     They charged astronomical interest rates that far exceeded the rates allowed by

Virginia law.

       112.     Upon information and belief, all of Defendants’ loans to consumers used excessive

interest rates far in excess of Virginia law. Upon information and belief, the Tribal businesses

typically uses triple digit interest rates, sometimes in excess of 700%.

       113.     Accordingly, the loans were null and void under Virginia law, and it is unlawful for

Defendants, the Tribal Lending Businesses, and any of their affiliates to collect or receive any

principal, interest or charges whatsoever on said loans, including any amounts paid by Plaintiffs.

       114.     For example, Defendant Richard Clark applied for and received a Tan Oak Lending

loan from a personal electronic device while located in Virginia.

       115.     Mr. Clark used his Virginia address when applying for the loans, and he used his

Virginia Credit Union bank account with a Virginia ABA routing number to receive the loans and

for the subsequent ACH debits to pay down the loans.

       116.     Mr. Clark’s lending agreement with Tan Oak Lending states with finality that he

was entering into the agreement upon signing and includes the date of his execution of his

agreement and IP address for his signature.

       117.     The loans issued to Mr. Clark uses an annual interest rate of 703.97%.




                                                 20
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 21 of 42 PageID# 21




       118.    Defendants, together with others in the illegal lending enterprise, received no less

than $365.60 from Mr. Clark in connection with the Tan Oak Lending loan issued to him.

       119.    Defendant Clairmont Morrison applied for and received a Clearlake Holdings loan

from a personal electronic device while located in Virginia.

       120.    Mr. Morrison used his Virginia address when applying for the loans.

       121.    Mr. Morrison’s lending agreement states with finality that he was entering into the

agreement upon signing and includes the date of his execution of the agreement.

       122.    Mr. Morrison was charged an annual percentage rate of over 470.79%.

       123.    Defendants, together with others in the illegal lending enterprise, received no less

than $1,945.55 from Mr. Morrison in connection with the ClearLake Holdings loan issued to him.

       124.    Additionally, Clearlake Holdings is reporting Mr. Morrison’s loan to at least one

credit reporting agency. Even though it knows that the loan is void under Virginia law, it reports

the amount and status of the loan as if it were valid.

       125.    In an email attempting to collect from Mr. Morrison, it states that negative credit

reporting by Blue Horizon Loans could lead to a denial of access to credit.

       126.    Because Plaintiffs’ debts were invalid, Defendants and their co-conspirators had no

authority under any agreement or law to collect any amount from Plaintiffs.

       127.    It is also inaccurate to report the debts to consumer reporting agents because the

debts are invalid.

       128.    Defendants continue to charge interest to Plaintiffs’ loans, illegally added more

interest to the amount of the debt.




                                                 21
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 22 of 42 PageID# 22




                                     CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
                           Violation of RICO, 18 U.S.C. § 1962(c)
                      (CLASS CLAIM AGAINST ALL DEFENDANTS
                       IN THEIR INDIVIDUAL CAPACITIES ONLY)

       129.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.

       130.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

claim for themselves and on behalf of the “RICO Class,” initially defined as follows:

               All individuals living in Virginia who entered into a loan agreement with a
               tribal lending corporation owned by the Guidiville Tribe, including Tribal
               Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiffs are members of the RICO Class.

       131.    Numerosity. Fed. R. Civ. P 23(a)(1). At this time, Plaintiffs do not know the exact

number of members of the RICO Class. However, based on the class sizes in similar cases,

Plaintiffs anticipate that there are likely thousands of members. Thus, the class is so numerous that

joinder of all members is impracticable.

       132.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The common questions include: (1)

whether an association-in-fact enterprise existed; (2) whether Defendants conducted the affairs or

participated in the enterprise’s affairs; (3) whether the loans are “unlawful debt” for purposes of


                                                 22
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 23 of 42 PageID# 23




RICO; (4) whether Defendants violated RICO by collecting on the loans; and (5) what is the proper

recovery for Plaintiffs and the class members against Defendants.

       133.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       134.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are an adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent; they have retained counsel

competent and experienced in such litigation; and they have and intend to continue to prosecute

the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of

the members of the class. Neither Plaintiffs nor their counsel have any interests which might cause

them not to vigorously pursue this action.

       135.    Superiority. Fed. R. Civ. P. 23(b). Questions of law and fact common to the class

members predominate over questions affecting only individual members, and a class action is

superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for members of the class individually to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the




                                                  23
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 24 of 42 PageID# 24




litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        136.    As alleged, Defendants, the Guidiville Tribe, the Guidiville Tribal Council, and

others established one or more association in fact enterprises to evade state usury laws.

        137.    Defendants are each being sued in their individual capacities for their own conduct

violating RICO, 18 U.S.C. § 1962(c).

        138.    Plaintiff also asserts this count against Defendants John Doe Nos. 1-20 who are

unidentified parties who participated in the enterprise with Defendants.

        139.    Defendants are each a “person” as that term is defined in 18 U.S.C. § 1964(3).

        140.    Defendants violated § 1962(c) of RICO by participating, directly or indirectly, in

the conduct of the Enterprise’s affairs in the collection of unlawful debt.

        141.    RICO defines “unlawful debt” as a debt which was incurred in connection with “the

business of lending money or a thing of value at a rate usurious under State or Federal law, where

the usurious rate is at least twice the enforceable rate.” 18 U.S.C. § 1961(6).

        142.    All of the loans made to RICO Class members and collected by Defendants and

Defendants co-conspirators included interest rates far in excess of Virginia’s interest rate cap.

        143.    As alleged, each of Defendants participated in the collection of unlawful debt.

        144.    Plaintiffs and the RICO Class members were injured as a direct result of

Defendants’ violations of 18 U.S.C. § 1962(c) by, among other things, the payment of unlawful

and usurious rates of interest on loans made by the Enterprise which would not have been made

but for Defendants’ conduct.




                                                 24
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 25 of 42 PageID# 25




       145.    Accordingly, Defendants are jointly and severally liable in their individual

capacities to Plaintiffs and the RICO Class for their actual damages, treble damages, costs, and

attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                              SECOND CAUSE OF ACTION
                           Violation of RICO, 18 U.S.C. § 1962(d)
                      (CLASS CLAIM AGAINST ALL DEFENDANTS
                       IN THEIR INDIVIDUAL CAPACITIES ONLY)

       146.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.

       147.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

claim for themselves and on behalf of the “RICO Class,” initially defined as follows:

               All individuals living in Virginia who entered into a loan agreement with a
               tribal lending corporation owned by the Guidiville Tribe, including Tribal
               Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiffs are members of the RICO Class.

       148.    Numerosity. Fed. R. Civ. P 23(a)(1). At this time, Plaintiffs do not know the exact

number of members of the RICO Class. However, based on the class sizes in similar cases,

Plaintiffs anticipate that there are likely thousands of members. Thus, the class is so numerous that

joinder of all members is impracticable.

       149.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The common questions include: (1)


                                                 25
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 26 of 42 PageID# 26




whether an association-in-fact enterprise existed; (2) whether Defendants knew of and agreed to

the overall objective to collect unlawful debt; (3) whether the loans are “unlawful debt” for

purposes of RICO; and (4) what is the proper recovery for Plaintiffs and the class members against

Defendants.

       150.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       151.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are an adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent; they have retained counsel

competent and experienced in such litigation; and they have and intend to continue to prosecute

the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of

the members of the class. Plaintiffs and their counsel do not have any interests that would cause

them to not vigorously pursue this action.

       152.    Superiority. Fed. R. Civ. P. 23(b). Questions of law and fact common to the class

members predominate over questions affecting only individual members, and a class action is

superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for members of the class individually to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by



                                                  26
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 27 of 42 PageID# 27




Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        153.    Defendants are each being sued in their individual capacities for their conduct

violating RICO, 18 U.S.C. § 1962(d).

        154.    Plaintiffs also assert this count against Defendants John Doe Nos. 1-20 who are

unidentified parties who participated in the enterprise with Defendants.

        155.    Defendants violated § 1962(d) of RICO by conspiring to violate § 1962(c).

        156.    Defendants each knowingly agreed to participate in the scheme alleged herein that

allowed the Enterprise to make and collect unlawful debt at more than twice the lawful rate of

interest under Virginia law.

        157.    This is evidenced in part by their knowledge of and agreement to the collection of

unlawful debt at rate in excess of state interest rate caps, including in Virginia.

        158.    Plaintiffs and the class members were injured as a result of Defendants’ violations

of 18 U.S.C. § 1962(d) and are entitled to treble their actual damages, which would include any

interest, fees, or other sums collected by the enterprise.

        159.    Defendants are jointly and severally liable in their individual capacities to Plaintiffs

and the RICO Class for actual damages, treble damages, costs, and attorneys’ fees pursuant to 18

U.S.C. § 1964(c).




                                                  27
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 28 of 42 PageID# 28




                      THIRD CAUSE OF ACTION
                     DECLARATORY JUDGMENT
  (CLASS CLAIM AGAINST DONALD DUNCAN, IN HIS OFFICIAL CAPACITY AS
VICE CHAIRPERSON AND ACTING SECRETARY OF THE GUIDIVILLE BAND OF
     POMO INDIANS OF THE GUIDIVILLE RANCHERIA; BRENDA JOYCE
ESTVANDER, IN HER OFFICIAL CAPACITY AS TREASURER OF THE GUIDIVILLE
    BAND OF POMO INDIANS OF THE GUIDIVILLE RANCHERIA; TAN OAK
               FINANCIAL; and CLEARKLAKE HOLDINGS)

       160.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.

       161.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

claim for themselves and on behalf of the “Declaratory Judgment Class,” initially defined as

follows:

               All individuals living in Virginia and who entered into a loan agreement
               with a tribal lending corporation owned by the Guidiville Tribe, including
               Tribal Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiffs are members of the Declaratory Judgment Class.

       162.    Numerosity. Fed. R. Civ. P 23(a)(1). At this time, Plaintiffs do not know the exact

number of members of the Declaratory Judgment Class. However, based on the class sizes in

similar cases, Plaintiffs anticipate that there are likely thousands of members. Thus, the class is so

numerous that joinder of all members is impracticable.

       163.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The common questions include: (1)

                                                 28
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 29 of 42 PageID# 29




whether the loans are valid and (2) whether the loans are collectable.

        164.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

        165.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent; they have retained counsel

competent and experienced in such litigation; and they have and intend to continue to prosecute

the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of

the members of the class. Neither Plaintiffs nor their counsel have any interests that might cause

them not to vigorously pursue this action.

        166.    Superiority. Fed. R. Civ. P. 23(b). Questions of law and fact common to the class

members predominate over questions affecting only individual members, and a class action is

superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for individual members of the class to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.



                                                  29
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 30 of 42 PageID# 30




        167.    Virginia law requires all who engage in the business of making personal loans to

be licensed.

        168.    None of the Tribe’s businesses nor its subsidiaries or servicers were licensed to

make loans in Virginia.

        169.    Because the loans were made without the required license and charged excessive

interest rates, the loans are null and void.

        170.    In addition to licensing violations, the loans violated the general usury of Virginia,

including its anti-waiver statute. See Va. Code § 6.2-306.

        171.    Plaintiffs and members of the class are subject to ongoing harm absent a declaration

that the loans were void, including the accumulation of additional debt, adverse credit reporting of

the invalid loans, and abusive collection practices.

        172.    The dispute and controversy is a justiciable matter that is not speculative, and a

resolution by this court will determine the rights and interests of the parties to the Loan Agreements

as well as the validity, if any, of the choice of law and forum-selection provisions.

        173.    Pursuant to 28 U.S.C. § 2201, there is an actual justiciable controversy, and a

declaratory judgment is the appropriate mechanism for resolving the validity and enforceability of

the loan agreements.

        174.    Accordingly, Plaintiffs seek a declaratory judgment that the loan agreements are

invalid and that the loans are uncollectable.

                     FOURTH CAUSE OF ACTION
          VIOLATIONS OF VIRGINIA’S CONSUMER FINANCE ACT
  (CLASS CLAIM AGAINST DONALD DUNCAN, IN HIS OFFICIAL CAPACITY AS
VICE CHAIRPERSON AND ACTING SECRETARY OF THE GUIDIVILLE BAND OF
     POMO INDIANS OF THE GUIDIVILLE RANCHERIA; BRENDA JOYCE
ESTVANDER, IN HER OFFICIAL CAPACITY AS TREASURER OF THE GUIDIVILLE
    BAND OF POMO INDIANS OF THE GUIDIVILLE RANCHERIA; TAN OAK
               FINANCIAL; and CLEARKLAKE HOLDINGS)

                                                 30
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 31 of 42 PageID# 31




       175.    Plaintiff Clark realleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       176.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff Clark brings

this action for himself and on behalf of a Virginia Class defined as follows:

               All individuals living in Virginia who entered into a loan agreement with a
               tribal lending corporation owned by the Guidiville Tribe, including Tribal
               Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiff Clark is a member of the Virginia Class.

       177.    Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiff

alleges that the class members are so numerous that joinder of all is impractical. The names and

addresses of the class members are identifiable through the internal business records maintained

by Defendants, and the class members may be notified of the pendency of this action by published

and/or mailed notice.

       178.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

each putative class member. In addition, Plaintiff is entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       179.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate

representative of the putative class because his interests coincide with, and are not antagonistic to,

the interests of the members of the class he seeks to represent; he has retained counsel competent

and experienced in such litigation; and he has and intends to continue to prosecute the action

vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of the

                                                 31
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 32 of 42 PageID# 32




members of the class. Neither Plaintiff nor his counsel have any interests which might cause them

to not vigorously pursue this action.

        180.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The principal issues include: (1)

whether Defendants obtained a license to lend in Virginia; (2) whether Defendants’ loans violate

the Virginia Consumer Finance Act; (3) whether Tan Oak Financial and Clearlake Holdings are

liable under Va. Code Ann. § 6.2-1541; and (4) whether and what injunctive relief is appropriate

for Plaintiffs and each class member.

        181.    Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendants have acted or refused to

act on grounds that apply generally to the class, rendering declaratory relief appropriate respecting

the class as a whole.

        182.    As alleged herein, Plaintiffs loans were void ab initio because they violated

Virginia’s licensing and usury requirements in addition to violating Virginia’s public policy and

using unconscionable terms.

        183.    Plaintiff Clark has an outstanding balances on his loan.

        184.    Because of the triple digit interest rates used by the Tribal Lending Businesses,

Plaintiffs are subject to significant liability as the interest accrues on their unpaid debts.

        185.    Additionally, they are subject to continued negative credit reporting.

        186.    Plaintiff Clark, on behalf of himself and all others similarly situated, further seeks

a declaratory judgment that borrowers are not obligated to pay any principal or interest outstanding

on the illegal loans. See Va. Code Ann. § 6.2-1541.



                                                   32
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 33 of 42 PageID# 33




       187.    Plaintiff Clark further seeks injunctive relief from Donald Duncan, in his official

capacity as Vice Chairperson and Acting Secretary of the Guidiville Band of Pomo Indians of the

Guidiville Rancheria; Brenda Joyce Estvander, in her official capacity as Treasurer of the

Guidiville Band Of Pomo Indians of the Guidiville Rancheria; Tan Oak Financial; and Clearklake

Holdings: (1) prohibiting the them from continuing to collect on the unlawful loans in Virginia,

(2) requiring them to send notice to Virginia consumers indicating that their loans are void; (3)

prohibiting them from selling the unlawful loans to third-party debt collectors; and (4) prohibiting

them from making any loans in Virginia in excess of 12% interest.

                       FIFTH CAUSE OF ACTION
  VIOLATIONS OF VIRGINIA’S USURY LAWS AND CONSUMER FINANCE ACT
(CLASS CLAIMS AGAINST TAN OAK FINANCIAL; CLEARKLAKE HOLDINGS; and
                           JOHN DOES 1-20)

       188.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.

       189.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a Virginia Class defined as follows:

               All individuals living in Virginia who entered into a loan agreement with a
               tribal lending corporation owned by the Guidiville Tribe, including Tribal
               Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiffs are members of the Virginia Class.

       190.    Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. The names and

addresses of the class members are identifiable through the internal business records maintained

                                                33
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 34 of 42 PageID# 34




by Defendants, and the class members may be notified of the pendency of this action by published

and/or mailed notice.

       191.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       192.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent; they have retained counsel

competent and experienced in such litigation; and they have and intend to continue to prosecute

the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of

the members of the class. Neither Plaintiffs nor their counsel have any interests which might cause

them to not vigorously pursue this action.

       193.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The principal issues include: (1)

whether Defendants’ loans violate state usury laws, such as Va. Code § 6.2-305 because the interest

levels were too high; (2) whether Defendants’ loans also violated Virginia’s Consumer Finance

Act; and (3) what is the proper recovery for Plaintiffs and the class members.

       194.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome



                                                  34
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 35 of 42 PageID# 35




and expensive. It would be virtually impossible for members of the class individually to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        195.    Plaintiffs received loans that violate Virginia’s general usury laws and Consumer

Finance Act. Va. Code § 6.2-305(A); Va. Code § 6.2-1501.

        196.    Defendants Clearlake Holdings, Tan Oak Financial, and John Does 1-20 received

amounts collected from consumers.

        197.    As a result, Plaintiffs and the class members are entitled to recover the total amount

of interest received, plus twice the amount of interest paid within the past two years. Va. Code §

6.2-305(A). Plaintiffs and class members are further entitled to recover all amounts repaid against

Clearlake Holdings and Tan Oak Financial under Virginia’s Consumer Finance Act. Va. Code §

6.2-1541(B).

                       SIXTH CAUSE OF ACTION
                COMMON LAW CIVIL CONSPIRACY CLAIM
  (CLASS CLAIMS AGAINST DONALD DUNCAN, IN HIS INDIVIDUAL CAPACITY
   ONLY, BRENDA JOYCE ESTVANDER, IN HER INDIVIDUAL CAPACITY ONLY;
  MICHAEL DERRY, IN HIS INDIVIDUAL CAPACITY ONLY; RYAN STOCK, IN HIS
          INDIVIDUAL CAPACITY ONLY; AND JOHN DOES NOS. 1-20 )

        198.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.




                                                 35
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 36 of 42 PageID# 36




       199.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a Virginia Class defined as follows:

               All individuals living in Virginia who entered into a loan agreement with a
               tribal lending corporation owned by the Guidiville Tribe, including Tribal
               Lending Enterprise, National-Paydayloan, Clearlake Holdings, Blue
               Horizon Lending, Tan Oak Lending, MultiLoanSource.net, Tribal Venture
               Management Group, e-cash-advance.com, Affordable Loan Services,
               American Credit Line, Arrow Credit Line, Best Choice 123, E-Cash
               Advance, Gallery Cash Now, Money King Loans, Money Loans Quick,
               Nations Cash Online, Pacific Cash Online, Quick Cash Ahead, The
               Loansmith, United Credit Line, and Path Lending.

               Plaintiffs are members of the Virginia Class.

       200.    Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. The names and

addresses of the class members are identifiable through the internal business records maintained

by Defendants, and the class members may be notified of the pendency of this action by published

and/or mailed notice.

       201.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All are based on the same facts and legal theories.

       202.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent; they have retained counsel

competent and experienced in such litigation; and they have and intend to continue to prosecute

the action vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of

the members of the class. Neither Plaintiffs nor their counsel have any interests which might cause

them to not vigorously pursue this action.



                                                  36
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 37 of 42 PageID# 37




        203.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The principal issues include: (1)

whether Defendants’ loans violate Va. Code § 6.2-305 because the interest levels were too high

and (2) what is the proper recovery for Plaintiffs and the class members

        204.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for members of the class individually to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        205.    As alleged, Plaintiffs received loans that violate Virginia’s general usury laws. Va.

Code § 6.2-305(A).

        206.    Defendants Clearlake Holdings, Tan Oak Financial, and John Does 1-20 received

amounts collected from consumers.




                                                 37
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 38 of 42 PageID# 38




       207.    As alleged, Defendants Donald Duncan, Brenda Joyce Estvander, Michael Derry,

and Ryan Stock each agreed to the collection of unlawful debt by Clearlake Holdings, Tan Oak

Financial, and others. Upon information and belief, discovery will demonstrate that each of these

defendants, through their supervisory roles over the Tribe’s businesses, by signing servicing

agreements, and by negotiating such agreements, each of Defendants Donald Duncan, Brenda

Joyce Estvander, Michael Derry, and Ryan Stock agreed to the triple digit interest rates in violation

of Va. Code § 6.2-305(A).

       208.    As a result, Plaintiffs seek damages against Defendants Donald Duncan, Brenda

Joyce Estvander, Michael Derry, and Ryan Stock for the injuries they sustained as a result of the

conspiracy to violate Virginia’s usury laws.

                             SEVENTH CAUSE OF ACTION
                                UNJUST ENRICHMENT
                      (CLASS CLAIMS AGAINST ALL DEFENDANTS
                       IN THEIR INDIVIDUAL CAPACITIES ONLY)

       209.    Plaintiffs reallege and incorporate by reference the allegations set forth in the

preceding paragraphs.

       210.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this

action for themselves and on behalf of a class—the “Unjust Enrichment Class”—initially defined

as follows:

               All individuals living in Virginia who made a payment on any loan
               agreement entered into with a tribal lending corporation owned by the
               Guidiville Tribe, including Tribal Lending Enterprise, National-
               Paydayloan, Clearlake Holdings, Blue Horizon Lending, Tan Oak Lending,
               MultiLoanSource.net, Tribal Venture Management Group, e-cash-
               advance.com, Affordable Loan Services, American Credit Line, Arrow
               Credit Line, Best Choice 123, E-Cash Advance, Gallery Cash Now, Money
               King Loans, Money Loans Quick, Nations Cash Online, Pacific Cash
               Online, Quick Cash Ahead, The Loansmith, United Credit Line, and Path
               Lending.

               Plaintiffs are members of the Unjust Enrichment Class.
                                                 38
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 39 of 42 PageID# 39




       211.    Numerosity. Fed. R. Civ. P 23(a)(1). Upon information and belief, Plaintiffs

allege that the class members are so numerous that joinder of all is impractical. The names and

addresses of the class members are identifiable through the internal business records maintained

by Defendants, and the class members may be notified of the pendency of this action by published

and/or mailed notice.

       212.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all members of the putative class, and there are no

factual or legal issues that differ between the putative class members. These questions predominate

over the questions affecting only individual class members. The principal issues include: (1)

whether Plaintiffs and the class members conferred a benefit on Defendants when they paid a void

loan; (2) whether Defendants knew or should have known of the benefit; (3) whether Defendants

retained an unjust benefit because the loan was void; and (4) what is the proper recovery for

Plaintiffs and the class members against each of Defendants.

       213.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

each putative class member. In addition, Plaintiffs are entitled to relief under the same causes of

action as the other members of the putative class. All claims are based on the same facts and legal

theories.

       214.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate

representatives of the putative class because their interests coincide with, and are not antagonistic

to, the interests of the members of the class they seek to represent. Plaintiffs have retained counsel

competent and experienced in such litigation, and they intend to continue to prosecute the action

vigorously. Plaintiffs and their counsel will fairly and adequately protect the interests of the




                                                 39
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 40 of 42 PageID# 40




members of the class. Neither Plaintiffs nor their counsel have any interests that might cause them

to not vigorously pursue this action.

        215.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive. It would be virtually impossible for members of the class individually to effectively

redress the wrongs done to them. Even if the members of the class themselves could afford such

individual litigation, it would be an unnecessary burden on the Courts. Furthermore, individualized

litigation presents a potential for inconsistent or contradictory judgments and increases the delay

and expense to all parties and to the court system because of the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        216.    All loans made to consumers in Virginia were void and unenforceable.

        217.    Plaintiffs conferred a benefit on Defendants when they repaid the void loans;

Defendants knew or should have known of the benefit; and they have been unjustly enriched

through their receipt of any amounts in connection with the unlawful loans.

        218.    Accordingly, Plaintiffs seek to recover from Defendants, jointly and severally, all

amounts repaid by Virginia consumers on any loans with one of the Tribal Lending Businesses

owned by the Guidiville Tribe.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against



                                                40
     Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 41 of 42 PageID# 41




Defendants as follows:

       A.      An Order certifying the proposed Classes under Fed. R. Civ. P. 23(b)(2), and (b)(3)

and appointing Plaintiffs as class representatives and their counsel as class counsel, as soon as

practicable;

       B.      An Order declaring that the loan agreements are void and that Plaintiffs and

members of the putative class are not obligated to pay any outstanding balances on the loans;

       C.      An Order awarding monetary damages against Defendants in their individual

capacities, including but not limited to any compensatory, incidental, or consequential damages in

an amount to be determined by the Court or jury;

       D.      An Order awarding statutory damages against Defendants in their individual

capacities in accordance with proof and in an amount consistent with applicable precedent;

       E.      An Order awarding interest at the maximum allowable legal rate against

Defendants, in their individual capacities on the foregoing sums;

       F.      An Order awarding Plaintiffs their reasonable costs and expenses of suit, including

attorneys’ fees against Defendants, in their individual capacities; and

       G.      Such further relief as this Court may deem just and proper.

TRIAL BY JURY IS DEMANDED

                                              Respectfully submitted,
                                              PLAINTIFFS

                                              By:      /s/ Kristi C. Kelly
                                              Kristi C. Kelly, Esq., VSB #72791
                                              Andrew J. Guzzo, Esq., VSB #82170
                                              Casey S. Nash, VSB #84261
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Road, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572
                                              (703) 591-0167 Facsimile

                                                41
Case 3:21-cv-00242 Document 1 Filed 04/13/21 Page 42 of 42 PageID# 42




                               Email: kkelly@kellyguzzo.com
                               Email: aguzzo@kellyguzzo.com
                               Email: casey@kellyguzzo.com
                               Counsel for Plaintiffs




                                 42
